THE PEP BOYS
DEFERRED COMPENSATION PLAN




As Amended and Restated
Effective as of January 1, 2009


ARTICLE 1
HISTORY AND PURPOSE

        In recognition of the services provided by certain key employees, the
Board adopted the
Plan to make additional retirement benefits and increased financial security, on
a tax-favored
basis, available to those individuals. The Plan was last amended and restated,
effective as of
January 1, 2005, to incorporate the applicable provisions of section 409A of the
Code and
regulations issued thereunder with respect to amounts covered by the Plan
subject to such
requirements. It is now desired to further amend and restate the Plan, effective
as of January 1,
2009, to implement changes into the Plan that are required pursuant to and
consistent with
section 409A of the Code and the final regulations issued thereunder. This Plan
document covers
any Participant who was entitled to receive a benefit from the Plan as of
December 31, 2008, but
did not receive payment of his benefit under the Plan as of such date, as well
as any individual
who becomes a Participant in the Plan on or after January 1, 2009. Benefit
payments
commencing prior to January 1, 2009 are governed by the terms of the Plan as it
existed prior to
January 1, 2009 and are either grandfathered from the requirements of section
409A of the Code
or payable pursuant to a fixed schedule as required by, and in compliance with,
section 409A of
the Code, with payments made between January 1, 2005 and December 31, 2008 that
are subject
to the requirements of section 409A of the Code, the Plan has been operated in
accordance with
the transition relief established by the Treasury Department and Internal
Revenue Service
pursuant to section 409A of the Code. The Plan, as amended and restated herein,
is intended to
be maintained and operated in accordance with the requirements of section 409A
of the Code.
All capitalized terms in this Article 1 shall be as defined in Article 2 below.
The amended and
restated Plan reads as follows:

ARTICLE 2
DEFINITIONS

        2.1        Definitions. The following words and phrases, when used in
this Plan, shall have
the following meanings:

                Affiliate means any firm, partnership, or corporation that
directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with
the Company. ?Affiliate? also includes any other organization related to the
Company that is
designated as such by the Board.

                Associate means any individual employed by the Employer on a
regular, full-time
basis at the manager level or above (determined in accordance with the personnel
policies and
practices of the Employer), including citizens of the United States employed
outside of their
home country and resident aliens employed in the United States; provided,
however, that to
qualify as an ?Associate? for purposes of the Plan, the individual must be a
member of a group of
?key management or other highly compensated employees? within the meaning of
sections 201,
301 and 401 of ERISA whose Compensation is within the top 5% of all Associates
of the
Employer ranked by Compensation.

                Base Salary means, for each Associate, his annual rate of base
salary for the Plan
Year, before any reduction for amounts deferred by the Participant pursuant to
any Code section
401(k) plan or Code section 125 plan or pursuant to this Plan.

                Base Salary Deferral means that portion of Base Salary as to
which a Participant
has made an annual irrevocable election to defer receipt until the date
specified under the In-
Service Distribution Option or the Retirement Distribution Option.

                Beneficiary means the person or persons (natural or otherwise)
designated by the
Participant in accordance with Section 9.3.

                Board means the Board of Directors of the Company.

                Bonus means the amount earned by an Associate under the
Employer?s Annual
Incentive Bonus Plan, or any other bonus plan that replaces such plan, for the
performance period
that commences during such Plan Year.

                Cause means (i) the continued failure of the Associate to
perform substantially his
duties with the Employer (other than such failure resulting from an Associate?s
Disability), (ii)
any act by the Associate of illegality, dishonesty or fraud in connection with
the Associate?s
employment, (iii) the willful engaging by the Associate in gross misconduct
which is
demonstrably and materially injurious to the Employer or its affiliates, (iv)
the Associate?s
conviction of or pleading guilty or no contest to a felony, or (v) a violation
of the Associate?s
employment agreement or non-competition agreement with the Employer.

                Code means the Internal Revenue Code of 1986, as amended from
time to time
and includes any regulations issued thereunder.

                Company means The Pep Boys ? Manny, Moe & Jack.

                Company Stock Fund means the Deemed Investment Option under the
Plan for
which the rate of return credited to a Participant?s Distribution Accounts shall
be based on the
actual performance of the common stock of the Company.

                Compensation means the sum of the Associate?s Base Salary and
Bonus for the
Plan Year.

                Deemed Investment Options means the deemed investment options
selected by
the Participant from time to time pursuant to which deemed earnings are credited
to the
Participant?s Distribution Accounts.

                Disability or Disabled means a medically determinable physical
or mental
impairment of a permanent nature which prevents a Participant from performing
his customary
employment duties without endangering his health and which would qualify the
Participant for
Social Security disability benefits or a benefit under the Pep Boys ? Manny, Moe
& Jack Long
Term Disability Salary Continuation Plan.

                Distribution Account means, with respect to a Participant, the
Retirement
Distribution Account and/or the In-Service Distribution Account(s) established
on the books of
the Employer which is used solely to calculate the aggregate amount payable to
each Participant.

                Distribution Option means the two distribution options which are
available under
the Plan, consisting of the Retirement Distribution Option and the In-Service
Distribution
Option.

                Distribution Option Period means a Plan Year for which an
Eligible Associate
elects, in the Enrollment Agreement for deferrals of Compensation for a Plan
Year, the time and
manner of payment of amounts credited to the Eligible Associate?s In-Service
Distribution
Option Account for such Plan Year. For deferrals of Compensation for a
particular Plan Year,
the Distribution Option Period must be no sooner than the third Plan Year
following the Plan
Year for which the Compensation is deferred for that Distribution Option Period.

                Eligible Associate means any Associate who is designated by the
Plan
Administrator as eligible to participate in the Plan.

                Employer means the Company and any Affiliate.

                Enrollment Agreement means the authorization form which an
Eligible Associate
files with the Plan Administrator to participate in the Plan.

                ERISA means the Employee Retirement Income Security Act of 1974,
as
amended.

                In-Service Distribution Account means a separate sub-account
under the
Distribution Account maintained for a Participant to which Base Salary
Deferrals, Voluntary
Bonus Deferrals and Matching Contributions are credited pursuant to the
In-Service Distribution
Option for each Plan Year.

                In-Service Distribution Option means the Distribution Option
pursuant to which
benefits are payable in accordance with Section 6.2.

                Matching Contributions are those credits made to the
Participant?s Distribution
Account by the Company pursuant to Section 4.2.

                Normal Retirement Age means age 62.

                Participant means an Eligible Associate who has filed a
completed and executed
Enrollment Agreement with the Plan Administrator or its designee and is
participating in the Plan
in accordance with the provisions of Article 4. In the event of the death or
incompetency of a
Participant, the term shall mean the Participant?s personal representative or
guardian. An
individual shall remain a Participant until that individual has received full
distribution of any
amount credited to the Participant?s Distribution Account(s).

                Plan means this plan, called The Pep Boys Deferred Compensation
Plan, as may
be amended from time to time.

                Plan Administrator means the committee appointed by the Board to
act as the
administrator of the Plan.

                Plan Year means the 12 month period beginning on each January 1
and ending on
the following December 31.

                Retirement means a Participant?s Separation From Service with
the Employer, for
a reason other than death, at or after age 55.

                Retirement Distribution Account means a separate sub-account
under the
Distribution Account maintained for a Participant to which Base Salary
Deferrals, Voluntary
Bonus Deferrals and Matching Contributions are credited pursuant to the
Retirement Distribution
Option for all Plan Years.

                Retirement Distribution Option means the Distribution Option
pursuant to which
benefits are payable on account of a Separation From Service in accordance with
Section 6.1.

                Separation Date means the last day on which the Participant is
employed by an
Employer on account of a Separation From Service.

                Separation From Service means a Participant?s separation from
service with the
Employer within the meaning of section 409A of the Code and the regulations
thereunder.

                Specified Employee means any Participant who, at any time during
the twelve
month period ending on the identification date (as determined by the Company or
its delegate), is
a specified employee under section 409A of the Code, as determined by the
Company (or its
delegate). The determination of ?specified employees,? including the number and
identity of
persons considered ?specified employees? and identification date, shall be made
by the Company
(or its delegate) in accordance with the provisions of sections 416(i) and 409A
of the Code and
the regulations issued thereunder.

                Tier I Participant means a Participant who is employed as an
officer of the
Company.

                Tier II Participant means a Participant other than a Tier I
Participant.

                Unforeseeable Emergency means the Participant has experienced an
?unforeseeable emergency? within the meaning of Treas. Reg. section
1.409A-3(i)(3)(i).

                Voluntary Bonus Deferral means the portion of the Participant?s
Bonus earned in
a Plan Year, as to which a Participant has made an annual irrevocable election
to defer receipt
until the date specified under the In-Service Distribution Option or the
Retirement Distribution
Option.

        2.2        Construction. The masculine gender, where appearing in the
Plan, shall be
deemed to include the feminine gender, unless the context clearly indicates to
the contrary.


ARTICLE 3
ADMINISTRATION OF THE PLAN AND DISCRETION

        3.1        The Plan Administrator shall have full power and authority to
interpret the Plan,
to prescribe, amend and rescind any rules, forms and procedures as it deems
necessary or
appropriate for the proper administration of the Plan and to make any other
determinations and to
take any other such actions as it deems necessary or advisable in carrying out
its duties under the
Plan. All actions taken by the Plan Administrator arising out of, or in
connection with, the
administration of the Plan or any rules adopted thereunder, shall, in each case,
lie within its sole
discretion, and shall be final, conclusive and binding upon the Company, the
Employer, the
Board, all Participants, all Beneficiaries and all persons and entities having
an interest therein
and the Enrollment Agreement of each Participant shall constitute that
Participant?s
acknowledgement and acceptance of the Plan Administrator?s authority and
discretion.

        3.2        The Plan Administrator shall serve without compensation for
their services unless
otherwise determined by the Board. All expenses of administering the Plan shall
be paid by the
Company.

        3.3        The Company shall indemnify, defend and hold the Plan
Administrator harmless
from any and all claims, losses, damages, expenses (including counsel fees) and
liability
(including any amounts paid in settlement of any claim or any other matter with
the consent of
the Board) arising from any act or omission of such member, except when the same
is due to
gross negligence or willful misconduct.

        3.4        Any decisions, actions or interpretations to be made under
the Plan by the
Company, the Employer, the Board or Plan Administrator shall be made in its
respective sole
discretion, not as a fiduciary and need not be uniformly applied to similarly
situated individuals
and shall be final, binding and conclusive on all persons interested in the
Plan.

ARTICLE 4
PARTICIPATION

        4.1        Election to Participate.

        (a)        Annually, all Eligible Associates will be offered the
opportunity to make a Base
Salary Deferral and a Voluntary Bonus Deferral with respect to Base Salary and
Bonus to be
earned in the following Plan Year. Any Eligible Associate may enroll in the Plan
effective as of
the first day of a Plan Year by filing a completed and fully executed Enrollment
Agreement with
the Plan Administrator by a date set by the Plan Administrator, but in any event
prior to the last
day of the preceding Plan Year. Pursuant to said Enrollment Agreement, the
Eligible Associate
shall irrevocably elect, except as otherwise provided herein, (1) the
percentages, in whole
percentages, by which (as a result of payroll reduction) an amount equal to any
whole percentage
of the Participant?s Base Salary and/or Bonus to be earned during that Plan Year
will be deferred,
(2) the Distribution Accounts to which such amounts will be credited, (3) the
time of distribution
from the designated Distribution Accounts for such Plan Year, and (4) shall
provide such other
information as the Plan Administrator shall require.   The Company may establish
minimum or
maximum amounts of Base Salary Deferrals and Voluntary Bonus Deferrals that may
be elected
under this Section and may change such standards from time to time; provided,
that any such
limits shall be communicated by the Company to the Plan Administrator and by the
Plan
Administrator to the Participants prior to the commencement of a Plan Year. With
respect to an
election relating to a deferral to an In-Service Distribution Account for a
particular Plan Year, in
no event shall the date selected be sooner than the third Plan Year following
the Plan Year for
which the Compensation is deferred for that Distribution Option Period.
      
      (b)        In the Enrollment Agreement filed with the Plan Administrator
for each
Distribution Option, the Participant shall allocate his deferrals for the Plan
Year between the
Distribution Options in increments of ten percent and elect the time and manner
of distributions
from such Distribution Accounts. A Participant?s execution of the Enrollment
Agreement shall
also constitute acknowledgment that all decisions, interpretations and
determinations by the Plan
Administrator shall be final and binding on the Company, the Employer, the
Participant, his
Beneficiaries and any other persons having or claiming an interest hereunder on
behalf of the
Participant.
      
      (c)        Notwithstanding the provisions of subsection (a):
      
              (1)        a Participant who incurs an Unforeseeable Emergency may
elect to cancel
future Base Salary Deferrals and Voluntary Bonus Deferrals being made on his
behalf in the
current Plan Year by giving the Plan Administrator at least 30 days? advance
written notice of
such election and agreeing not to make any further Base Salary Deferrals and
Voluntary Bonus
Deferrals under the Plan for the balance of the current Plan Year. The Plan
Administrator will
determine whether the Participant has experienced an Unforeseeable Emergency. If
the Plan
Administrator determines that the Participant has experienced an Unforeseeable
Emergency the
remaining Base Salary Deferrals and Voluntary Bonus Deferrals for such Plan Year
will be
cancelled.
      
              (2)        to the extent required by a qualified plan maintained
by the Employer, a
Participant who takes a hardship withdrawal from any such qualified plan
pursuant to Treas. Reg.
section 1.401(k)-1(d)(3), shall have their Base Salary Deferrals and Voluntary
Bonus Deferrals for the
remainder of the Plan Year cancelled.

        4.2        Matching Contributions.

(a)        Matching Contributions for Tier I Participants.

      (1)        If a Tier I Participant elects to direct a portion of his
Voluntary Bonus
Deferral to the Company Stock Fund, the Company shall credit to such Tier I
Participant?s Distribution Account for which such Tier I Participant?s Voluntary
Bonus
Deferrals are credited for a particular Plan Year a Matching Contribution equal
to 100%
of the Voluntary Bonus Deferral which the Tier I Participant elected to direct
to the
Company Stock Fund, up to 20% of the Tier I Participant?s Bonus.
      
      (2)        The Deemed Investment Option for the Matching Contribution (and
the
related Voluntary Bonus Deferral) shall be the Company Stock Fund until such
time as
such amounts are distributed.
      
      (3)        The Matching Contribution under this Section 4.2(a) shall vest
according
to the following schedule, on each anniversary of the date on which the Matching
Contribution was credited to the Tier I Participant?s Distribution Account,
provided that
the Tier I Participant does not have a Separation Date prior thereto:
      
        Anniversary of Date of Credit                        Vested Percentage
        First anniversary                                33.33%
        Second anniversary                                66.66%
        Third anniversary                                100%

If the Tier I Participant dies or becomes Disabled while employed by the
Employer, or
terminates employment on or after attaining Normal Retirement Age, the Matching
Contribution shall vest immediately on the Separation Date.

        (b)        Additional Matching Contributions for Tier I and Tier II
Participants. The
Company may credit an additional Matching Contribution to a Tier I Participant?s
and/or Tier II
Participant?s Distribution Account for any Plan Year, as determined by the
Company. Any such
Matching Contribution shall be communicated by the Company to the Plan
Administrator and by
the Plan Administrator to the Participants prior to the beginning of the
relevant Plan Year. At the
time of such communication, the Company shall specify with respect to such
Matching
Contributions (1) any applicable vesting requirements and (2) the time of
distribution.

        (c)        General Rules for Matching Contributions.

      (1)        Notwithstanding the foregoing, if a Participant is terminated
for Cause, the
Plan Administrator, acting on behalf of the Company, shall have the discretion
to forfeit
the vested portion of the Matching Contribution credited to such Participant?s
Distribution Account.

      (2)        Matching Contributions will be credited as frequently as
determined by the
Plan Administrator, acting on behalf of the Company, but in any event at least
annually.

ARTICLE 5
DISTRIBUTION ACCOUNTS

        5.1        Distribution Accounts. For each Plan Year, the Plan
Administrator shall establish
and maintain separate Distribution Accounts with respect to each Participant for
each
Distribution Option Period and for the Retirement Account. A Participant?s
Distribution
Accounts shall consist of the Retirement Distribution Account and/or one or more
In-Service
Distribution Accounts. The amount of Base Salary Deferrals and Voluntary Bonus
Deferrals
pursuant to Section 4.1 shall be credited by the Company to the Participant?s
Distribution Option
Accounts no later than the first day of the month following the month in which
such Base Salary
or Bonus would otherwise have been paid, in accordance with the Distribution
Option
irrevocably elected by the Participant in the Enrollment Agreement. Any amount
once taken into
account as Base Salary or Bonus for purposes of this Plan shall not be taken
into account
thereafter. The Participant?s Distribution Accounts shall be reduced by the
amount of payments
made by the Company to the Participant or the Participant?s Beneficiary pursuant
to this Plan.

        5.2        Returns on Distribution Option Accounts. A Participant?s
Distribution Accounts
shall be credited with returns in accordance with the Deemed Investment Options
elected by the
Participant from time to time. Unless otherwise provided under this Plan,
Participants may
allocate their Retirement Distribution Account and/or each of their In-Service
Distribution
Accounts among the Deemed Investment Options available under the Plan only in
whole
percentages of not less than five percent. The rate of return, positive or
negative, credited under
each Deemed Investment Option is based upon the actual investment performance of
the
investment fund(s) designated by the Plan Administrator from time to time, and
shall equal the
total return of such investment fund net of asset based charges, including,
without limitation,
money management fees, fund expenses and mortality and expense risk insurance
contract
charges. The Plan Administrator reserves the right, on a prospective basis, to
add or delete
Deemed Investment Options.

        5.3        Deemed Investment Options. Except as otherwise provided
pursuant to Section
5.2, the Deemed Investment Options available under the Plan shall consist of the
Company Stock
Fund and such other investments funds as the Plan Administrator designates.
Notwithstanding
that the rates of return credited to Participants? Distribution Accounts under
the Deemed
Investment Options are based upon the actual performance of the investment funds
designated by
the Plan Administrator, the Company shall not be obligated to invest any Base
Salary Deferral
and Voluntary Bonus Deferral by, and Matching Contributions for, Participants
under this Plan,
or any other amounts, in such portfolios or in any other investment funds.
Investments in the
Company Stock Fund are limited to elections under Section 4.2 only.

        5.4        Changes in Deemed Investment Options. A Participant may
change the Deemed
Investment Options to which the Participant?s Distribution Accounts are deemed
to be allocated
with whatever frequency is determined by the Plan Administrator which shall not
be less than
four times per Plan Year; provided, however, that a Tier I Participant who has
elected to invest a
portion of his Voluntary Bonus Deferral in the Company Stock Fund may not change
such
investment option for such Voluntary Bonus Deferrals or for the related Matching
Contributions.
A change in the Deemed Investment Options under this Section 5.4 may include (a)
the
reallocation of the Participant?s existing Distribution Accounts in whole
percentages of not less
than five percent, and/or (b) a change in investment allocation of amounts to be
credited to the
Participant?s Distribution Accounts in the future, as may be elected by the
Participant.

        5.5        Valuation of Distribution Accounts. The value of a
Participant?s Distribution
Accounts as of any date shall equal the amounts theretofore credited to such
Distribution
Accounts, including any earnings (positive or negative) deemed to be earned on
such Distribution
Accounts in accordance with Section 5.2 through the day preceding such date,
less the amounts
theretofore deducted from such Distribution Accounts.

        5.6        Statement of Distribution Accounts. The Plan Administrator
shall provide to each
Participant, not less frequently than quarterly, a statement in such form as the
Plan Administrator
deems desirable setting forth the balance standing to the credit of each
Participant in each of his
Distribution Accounts.

        5.7        Distributions from Distribution Accounts. Any distribution
made to or on behalf
of a Participant from one or more of his Distribution Accounts in an amount
which is less than
the entire balance of any such Distribution Account shall be made pro rata from
each of the
Deemed Investment Options to which such Distribution Account is then allocated.

ARTICLE 6
BENEFITS TO PARTICIPANTS

        6.1        Benefits Under the Retirement Distribution Option. Benefits
credited to a
Participant?s Retirement Distribution Option shall be distributed to such
Participant in a lump
sum payment within thirty (30) days following the first day of the seventh month
following the
Participant?s Separation Date. The lump sum payment shall be equal to the value
of such
Retirement Distribution Account as of the business day immediately preceding the
date of
payment.

        6.2        Benefits Under the In-Service Distribution Option. Benefits
under the In-Service
Distribution Option shall be paid to a Participant as follows:

                (a)        Distribution of Benefits Pursuant to an In-Service
Distribution Account.
In the case a Participant is employed by the Employer at the time his particular
In-Service
Distribution Account is payable, such Participant?s In-Service Distribution
Account shall be
distributed to the Participant in a lump sum payment. Unless a Separation From
Service occurs
prior to the date on which the In-Service Distribution Account is to be paid
pursuant to
subsection (b) below, distribution of amounts credited to a Participant?s
particular In-Service
Distribution Account, if any, shall be made in the April of the Plan Year
elected by the
Participant in the Enrollment Agreement that designated all or a portion of the
Base Salary and/or
Bonus deferred to be allocated to such In-Service Distribution Account. The lump
sum payment
shall be equal to the value of such In-Service Distribution Account as of the
business day
immediately preceding the date of payment.

                (b)        Benefits Upon Separation From Service. In the case of
a Participant who
has a Separation From Service with the Employer prior to the date on which his
In-Service
Distribution Account(s) would otherwise be distributed, all such In-Service
Distribution
Account(s) shall be paid in a lump within thirty (30) days following the first
day of the seventh
month following the Participant?s Separation Date. The lump sum payment shall be
equal to the
value of such In-Service Account(s) as of the business day immediately preceding
the date of
payment.

        6.3        Distribution of Matching Contributions. Any Matching
Contributions credited to
a Participant?s Distribution Account, shall be paid to the Participant at the
same time and in the
same form as the voluntary deferrals to which such Matching Contributions
correspond.

        6.4        Type of Payment. All payments under the Plan shall be made in
cash, except that
amounts attributable to Voluntary Bonus Deferrals which are invested in the
Company Stock
Fund at the Participant?s election and Matching Contributions under Section
4.2(a) shall be
distributed in whole shares of Company Stock, with cash for fractional shares.



ARTICLE 7
SURVIVOR BENEFITS

        7.1        Death of Participant Prior to the Commencement of Benefits.
In the event of a
Participant?s death prior to the commencement of benefits in accordance with
Article 6,
distribution of the Participant?s Distribution Accounts shall be made to the
Participant?s
Beneficiary in a lump sum within sixty (60) days following the date of the
Participant?s death.
The amount of any lump sum benefit payable in accordance with this Section shall
equal the
value of the Participant?s Distribution Accounts as of the business day
immediately preceding the
date of payment.

ARTICLE 8
EMERGENCY BENEFIT

        8.1        Emergency Benefit. A Participant may request an earlier
distribution under the
Plan pursuant to this Article 8 if he experiences an Unforeseeable Emergency.
Such request must
be made to the Plan Administrator in writing. The Plan Administrator will
determine, in its sole
discretion, whether to approve such Participant?s request for a distribution
from his Distribution
Account on account of an Unforeseeable Emergency. If the Plan Administrator
approves the
Participant?s request, the Company will make a distribution from the
Participant?s Distribution
Account.

        8.2        Additional Rules.

                (a)        A Participant?s eligibility for a distribution under
this Article shall be
determined by the Plan Administrator in accordance with the provisions of Treas.
Reg. section 1.409A-
3(i)(3) (or any successor regulation thereto).

                (b)        The amount distributed to a Participant shall not
exceed the amount
reasonably necessary to meet the Unforeseeable Emergency, including amounts
necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from the
distribution, and in determining the amounts reasonably necessary to satisfy the
Unforeseeable
Emergency the Plan Administrator shall take into account any additional
compensation that is
available to the Participant as a result of the cancellation of the
Participant?s deferral election
under this Plan

                (c)        Amounts distributed under this Article shall be paid
first from the
applicable portion of the Participant?s In-Service Distribution Accounts, if
any, to the extent the
balance of one or more of such In-Service Distribution Accounts is sufficient to
meet the
emergency, in the order in which such Distribution Accounts would otherwise be
distributed to
the Participant. If the distribution exhausts the applicable portion of the
Participant?s In-Service
Distribution Accounts, the applicable portion of the Participant?s Retirement
Distribution
Account may be accessed.

                (d)        No further benefit shall be paid to a Participant or
his Beneficiary with
respect to any portion of a Distribution Account that is distributed under this
Article.

                (e)        A Participant who receives a distribution on account
of an Unforeseeable
Emergency under this Article in a Plan Year shall be prohibited from making any
deferrals
during the remainder of the Plan Year and must execute a new Enrollment
Agreement if such
Participant desires to defer Compensation for a future Plan Year.

ARTICLE 9
MISCELLANEOUS

        9.1        Amendment and Termination. The Plan may be amended,
suspended,
discontinued or terminated at any time by the Plan Administrator, acting on
behalf of the
Company; provided, however, that no such amendment, suspension, discontinuance
or
termination shall reduce or in any manner adversely affect the rights of any
Participant with
respect to benefits that are payable or may become payable under the Plan based
upon the
balance of the Participant?s Distribution Accounts as of the effective date of
such amendment,
suspension, discontinuance or termination, unless such amendment is necessary to
comply with
applicable law. Following termination of the Plan, Participants shall be
entitled to a distribution
of their vested Distribution Accounts at the time permitted under section 409A
of the Code and
its corresponding regulations; provided that no such distribution may occur
unless such
termination is on account of a reason described in Treas. Reg. section
1.409A-3(j)(4)(ix)(A), (B) or (C)
(or any successor regulation thereto) and the requirements of such regulations,
as applicable, are
met.

        9.2        Claims Procedure.

                (a)        Claim. A person who believes that he is being denied
a benefit to which
he is entitled under the Plan (hereinafter referred to as a ?Claimant?) may file
a written request
for such benefit with the Plan Administrator, setting forth the claim.

                (b)        Claim Decision. Upon receipt of a claim, the Plan
Administrator shall
advise the Claimant that a reply will be forthcoming within ninety (90) days and
shall, in fact,
deliver such reply within such period. The Plan Administrator may, however,
extend the reply
period for an additional ninety (90) days for reasonable cause.

                If the claim is denied in whole or in part, the Claimant shall
be provided a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

                (1)        The specific reason or reasons for such denial;

                (2)        The specific reference to relevant provisions of the
Plan on which such
denial is based;

                (3)        A description of any additional material or
information necessary for the
Claimant to perfect the claim and an explanation why such material or such
information is
necessary;

                (4)        Appropriate information as to the steps to be taken
if the Claimant wishes
to submit the claim for review;

                (5)        The time limits for requesting a review under
subsection (c) and for review
under subsection (4) hereof; and

                (6)        The Participant?s right to bring an action for
benefits under section 502 of
ERISA following an adverse determination on review.

                (c)        Request for Review. Within sixty (60) days after the
receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the
Plan Administrator review its determination. The Claimant or his duly authorized
representative
may, but need not, review the pertinent documents and submit issues and comment
in writing for
consideration by the Plan Administrator. If the Claimant does not request a
review of the initial
determination within such sixty (60) day period, the Claimant shall be barred
and estopped from
challenging the determination.

                (d)        Review of Decision. Within sixty (60) days after the
Plan Administrator?s
receipt of a request for review, it will review the initial determination. After
considering all
materials presented by the Claimant, the Plan Administrator will render a
written opinion, written
in a manner calculated to be understood by the Claimant, setting forth the
specific reasons for the
decision and containing specific references to the relevant provisions of this
Agreement on which
the decision is based and a statement that the Claimant is entitled to receive,
upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information
relevant to the Claimant?s claim for benefits, and the Participant?s right to
bring an action for
benefits under section 502 of ERISA. If special circumstances require that the
sixty (60) day
time period be extended, the Plan Administrator will so notify the Claimant and
will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the
request for review.

        9.3        Designation of Beneficiary. Each Participant may designate a
Beneficiary or
Beneficiaries (which Beneficiary may be an entity other than a natural person)
to receive any
payments which may be made following the Participant?s death. Such designation
may be
changed or canceled at any time without the consent of any such Beneficiary. Any
such
designation, change or cancellation must be made in a form approved by the Plan
Administrator
and shall not be effective until received by the Plan Administrator, or its
designee. If no
Beneficiary has been named, or the designated Beneficiary or Beneficiaries shall
have
predeceased the Participant, the Beneficiary shall be the Participant?s estate.
If a Participant
designates more than one Beneficiary, the interests of such Beneficiaries shall
be paid in equal
shares, unless the Participant has specifically designated otherwise.

        9.4        Limitation of Participant?s Right. Nothing in this Plan shall
be construed as
conferring upon any Participant any right to continue in the employment of the
Employer, nor
shall it interfere with the rights of the Employer to terminate the employment
of any Participant
and/or to take any personnel action affecting any Participant without regard to
the effect which
such action may have upon such Participant as a recipient or prospective
recipient of benefits
under the Plan. Any amounts payable hereunder shall not be deemed salary or
other
compensation to a Participant for the purposes of computing benefits to which
the Participant
may be entitled under any other arrangement established by the Employer for the
benefit of its
employees.

        9.5        No Limitation on Company Actions. Nothing contained in the
Plan shall be
construed to prevent the Company from taking any action which is deemed by it to
be
appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any
claim against the Company as a result of such action.

        9.6        Obligations to Company. If a Participant becomes entitled to
a distribution of
benefits under the Plan, and if at such time the Participant has outstanding any
debt, obligation,
or other liability representing an amount owing to the Employer, then, to the
extent permitted
under section 409A of the Code, the Company may offset such amount owed to it
against the
amount of benefits otherwise distributable. Such determination shall be made by
the Plan
Administrator.

        9.7        Nonalienation of Benefits. Except as expressly provided
herein, no Participant or
Beneficiary shall have the power or right to transfer (otherwise than by will or
the laws of
descent and distribution), alienate, or otherwise encumber the Participant?s
interest under the
Plan. The Company?s obligations under this Plan are not assignable or
transferable except to (a)
any corporation or partnership which acquires all or substantially all of the
Company?s assets or
(b) any corporation or partnership into which the Company may be merged or
consolidated. The
provisions of the Plan shall inure to the benefit of each Participant and the
Participant?s
Beneficiaries, heirs, executors, administrators or successors in interest.

        9.8        Protective Provisions. Each Participant shall cooperate with
the Company by
furnishing any and all information requested by the Company, taking such
physical examinations
as the Company may deem necessary and taking such other relevant action as may
be requested
by the Company.

        9.9        Withholding Taxes. The Company may make such provisions and
take such
action as it may deem necessary or appropriate for the withholding of any taxes
which the
Employer is required by any law or regulation of any governmental authority,
whether Federal,
state or local, to withhold in connection with any benefits under the Plan,
including, but not
limited to, the withholding of appropriate sums from any amount otherwise
payable to the
Participant (or his Beneficiary). Each Participant, however, shall be
responsible for the payment
of all individual tax liabilities relating to any such benefits.

        9.10        Unfunded Status of Plan. The Plan is intended to constitute
an ?unfunded? plan
of deferred compensation for Participants. Benefits payable hereunder shall be
payable out of the
general assets of the Company, and no segregation of any assets whatsoever for
such benefits
shall be made. Notwithstanding any segregation of assets or transfer to a
grantor trust, with
respect to any payments not yet made to a Participant, nothing contained herein
shall give any
such Participant any rights to assets that are greater than those of a general
creditor of the
Company.

        9.11        Severability. If any provision of this Plan is held
unenforceable, the remainder of
the Plan shall continue in full force and effect without regard to such
unenforceable provision
and shall be applied as though the unenforceable provision were not contained in
the Plan.

        9.12        Governing Law. The Plan shall be construed in accordance
with and governed by
the laws of the Commonwealth of Pennsylvania, without reference to the
principles of conflict of
laws.

        9.13        Headings. Headings are inserted in this Plan for convenience
of reference only
and are to be ignored in the construction of the provisions of the Plan.

        9.14        Gender, Singular and Plural. All pronouns and any variations
thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons
may require. As the context may require, the singular may read as the plural and
the plural as the
singular.

        9.15        Notice. Any notice or filing required or permitted to be
given to the Plan
Administrator or the Plan Administrator under the Plan shall be sufficient if in
writing and hand
delivered, or sent by registered or certified mail, to the Human Resources
Department, or to such
other entity as the Plan Administrator or the Plan Administrator may designate
from time to time.
Such notice shall be deemed given as to the date of delivery, or, if delivery is
made by mail, as of
the date shown on the postmark on the receipt for registration or certification.

        9.16        Section 409A of the Code. The Plan is intended to comply
with the applicable
requirements of section 409A of the Code and its corresponding regulations and
related
guidance, and shall be maintained and administrated in accordance with section
409A of the
Code to the extent Section 409A of the Code applies to the Plan. Notwithstanding
anything in
the Plan to the contrary, elections to defer Base Salary and Bonus to the Plan,
and distributions
from the Plan, may only be made in a manner, and upon an event, permitted by
section 409A of
the Code. To the extent that any provision of the Plan would cause a conflict
with the
requirements of section 409A of the Code, or would cause the administration of
the Plan to fail
to satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and
void to the extent permitted by applicable law. Other than on a valid Enrollment
Agreement, in
no event shall a Participant, directly or indirectly, designate the calendar
year of payment.
Notwithstanding anything in the Plan to the contrary, in no event may a
Specified Employee
commence receipt of his or her benefit under the Plan on account of a Separation
From Service
prior to the date that is six months from his or her Separation Date. For
avoidance of doubt,
deferrals under the Plan are maintained on a Plan Year basis.


        IN WITNESS WHEREOF, this Amendment and Restatement of The Pep Boys
Deferred Compensation Plan is hereby executed effective as of the 19th day of
December,
2008.

                                        /s/ THE PEP BOYS - MANNY, MOE & JACK

21
DB1/60200341.15
18

15

1-PH/1941506.8
